DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujinaka et al. (JP-2016141816-A), hereinafter Fujinaka, in view of Han et al. (KR-20160078570-A), hereinafter Han.
	Regarding Claim 1, Fujinaka teaches a steel sheet (P. 1 Par. 1) having the composition and microstructure shown in Table 1.
Table 1
Element
Claim
Fujinaka
Citation
Relationship
C
0.03-0.054
0.02-0.12
P. 3 Par. 3
Encompassing
Si
0.3 or less
0.04-1.5
P. 3 Par. 4-5
Overlapping
Mn
2-3
0.5-3
P. 3 Par. 6
Overlapping
Al
0.01-0.1
0.01-1
P. 3 Par. 9
Overlapping
Cr
0.3-1.2
0.1-1
P. 4 Par. 3
Overlapping
Ti
0.03-0.08
0.01-0.2
P. 4 Par. 2
Encompassing

0.01-0.05
0.01-0.2
P. 4 Par. 2
Overlapping
B
0.001-0.005
0.001-0.1
P. 4 Par. 3
Overlapping
P
0.001-0.1
0.05 or less
P. 3 Par. 7
Overlapping
S
0.01 or less
0.01 or less
P. 3 Par. 8
Same





Microstructure




Transformed Structure
75-87
70 or more bainite and martensite
P. 2 Par. 3
Encompassing
Ferrite
13-25
10-90
P. 2 Par. 4
Encompassing


	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	In regards to the carbon content of Fujinaka, a person having ordinary skill in the art would further reduce the maximum carbon content to 0.05 in order to beneficially greatly increase the TSxHEL value (Tables 1 and 3, compositions J&K compared to A-I) which is a goal of Fujinaka (P. 8 Par. 2-4).
	In regards to the niobium content of Fujinaka, a person having ordinary skill in the art would restrict the range to 0.02-0.041% since those are used in exemplary compositions (Table 1).
	In regards to the titanium content of Fujinaka, a person having ordinary skill in the art would restrict the range to 0.02-0.08% since those are used in exemplary compositions (Table 1).
	In regards to the boron content of Fujinaka, a person having ordinary skill in the art would restrict the range to 0.002% since that is used in an exemplary composition (Table 1).
	In regards to the aluminum content of Fujinaka, a person having ordinary skill in the art would restrict the range to 0.02-0.03% since that is used in the majority of exemplary compositions (Table 1).

Table 2
Element
Claim
Fujinaka
Citation
Relationship
C
0.03-0.054
0.02-0.05
P. 3 Par. 3
Overlapping
Si
0.3 or less
0.04-1.5
P. 3 Par. 4-5
Overlapping
Mn
2-3
0.5-3
P. 3 Par. 6
Overlapping
Al
0.01-0.1
0.02-0.03
P. 3 Par. 9
Within
Cr
0.3-1.2
0.1-1
P. 4 Par. 3
Overlapping
Ti
0.03-0.08
0.02-0.08
P. 4 Par. 2
Overlapping
Nb
0.01-0.05
0.02-0.041
P. 4 Par. 2
Within
B
0.001-0.005
0.002
P. 4 Par. 3
Within
P
0.001-0.1
0.05 or less
P. 3 Par. 7
Overlapping
S
0.01 or less
0.01 or less
P. 3 Par. 8
Same


	Fujinaka further teaches the steel having a tensile strength of 440 MPa and a product of TSxHEL of 40000 MPa% (P. 8 Par. 4) which results in a HEL (hole expanding ratio) of 90.9% as determined by the examiner, as well as HEL values of 75-134% (Table 3) which is within the claimed a hole expansion ratio of 65% or more.
	Fujinaka does not explicitly disclose a nitrogen content, R/t, yield ratio, hardness, or particle diameter of the steel.
	It is noted that the processing according to the instant specification [0069]-[0077] is hot rolling at Ar3 to Ar3+50˚C, followed by coiling at 600-750˚C, followed by cold rolling at 40-70% reduction rate, followed by continuous annealing such a large amount of ferrite is not generated, followed by primary s-100˚C to Ms, followed by overaging.
	Fujinaka further teaches the processing of the steel including hot rolling at 1100-1300˚C (P. 5 Par. 11), winding at 500-650˚C (P. 6 Par. 3), cold rolling at 30-70% reduction (P. 5 Par. 4), annealing at (Ac1+Ac3)/2 to Ac3+50˚C (P. 6 Par. 5), and cooling at 2-30˚C/s to 250-420˚C (P. 7 Par. 2-3) which overlaps the processing according to the instant specification.
	Fujinaka does not explicitly disclose an overaging step.
	Han teaches an overaging treatment following annealing and cooling in order to beneficially ensure ductility and bending workability ([0080]) which is the same as the instant specification’s overaging.
	It would be obvious to a person having ordinary skill in the art to apply the overaging according to Han to the steel according to Fujinaka in order to beneficially ensure ductility and bending workability as discussed above.
	Han further teaches the presence of 0.01% or less nitrogen beneficially stabilizing austenite ([0061]) which is the same as the claimed 0.01 or less of nitrogen.
	It would be obvious to a person having ordinary skill in the art to apply the nitrogen content of Han to the steel according to Fujinaka in order to beneficially stabilize austenite as discussed above. 
	Fujinaka as modified by Han teaches a composition as shown in Table 3.
Element
Claim
Fujinaka & Han
Citation
Relationship
C
0.03-0.054
0.02-0.05
P. 3 Par. 3
Overlapping
Si
0.3 or less
0.04-1.5
P. 3 Par. 4-5
Overlapping
Mn
2-3
0.5-3
P. 3 Par. 6
Overlapping
Al
0.01-0.1
0.02-0.03
P. 3 Par. 9
Within

0.3-1.2
0.1-1
P. 4 Par. 3
Overlapping
Ti
0.03-0.08
0.02-0.08
P. 4 Par. 2
Overlapping
Nb
0.01-0.05
0.02-0.041
P. 4 Par. 2
Within
B
0.001-0.005
0.002
P. 4 Par. 3
Within
P
0.001-0.1
0.05 or less
P. 3 Par. 7
Overlapping
S
0.01 or less
0.01 or less
P. 3 Par. 8
Same
N
0.01 or less
0.01 or less
Discussed above
Same


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Since Fujinaka as modified by Han teaches the composition, properties, and microstructure according to the claims and the processing according to the specification as discussed above, a person having ordinary skill in the art would expect the claimed R/t of 0.5 or less, yield ratio of 0.8 or more, martensite has an average particle diameter of 2 µm or less, the bainite has an average particle diameter of 3 µm or less, a fraction of the bainite having a particle diameter of 3 µm or more is 5% or less, a ratio of a hardness value of the transformed structure to that of the ferrite is 1.4 or less, and the hardness value of the transformed structure is 310 or more to flow naturally from the steel according to Fujinaka as modified by Han.

	Regarding Claim 2, Fujinaka as modified by Han teaches the claim elements as discussed above. As discussed above, Fujinaka teaches at least 70% bainite and martensite, as well as the composition and properties according to the claims and the processing according to the specification. Therefore, a person having ordinary skill in the art would expect the claimed transformed structure has a fraction of 83 to 87% by area to flow naturally from Fujinaka as modified by Han.

	Regarding Claim 3, Fujinaka as modified by Han teaches the claim elements as discussed above. Fujinaka further teaches the strength of the steel being increased by precipitation strengthening (P. 4 Par. 2) but does not explicitly disclose the size of the precipitates.
	Han further teaches precipitates of 10 nm or less and 1.5x10^6/mm2 or more ([0090]) which is 1.5 precipitates/µm or more as determined by the examiner which is the same as the claimed a precipitate with 10 nm or less of diameter as overlaps the claimed provided as 150 precipitates/µm2 or more.

	Regarding Claim 5, Fujinaka as modified by Han teaches the claim elements as discussed above. Fujinaka further teaches elongations of 21-35% (Table 3) which is within the claimed elongation of 12% or more.
	Fujinaka does not disclose a yield strength of the steel and limits the tensile strength of the steel to 780 MPa in order to conserve the elongation property (P. 5 Par. 6).
	Han teaches a tensile strength of 980 MPa or more ([0001]) while beneficially maintaining elongation properties (Table 2,4, [0008], [0045]). Since Han teaches that a greater tensile strength can be achieved while maintaining elongation properties, a person having ordinary skill in the art would utilize the 980 MPa tensile strength according to Han rather than the lower tensile strength of Fujinaka which was limited to conserve the elongation property.
	Han further teaches yield strengths of 559.4-853.6 MPa (Table 2,4) which overlaps the claimed yield strength of 650 MPa or more. A person having ordinary skill in the art would seek the yield strength of Han in the steel according to Fujinaka as modified by Han since Fujinaka does not teach a yield strength of the steel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of copending Application No. 16470710 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application meets or renders obvious the limitations of the instant claims. Where the claims of the copending application are silent regarding a claimed property, the composition of the copending application is the same as the claimed composition and thus would exhibit the same properties as the claimed alloy.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see P. 4 Par. 6-9, filed 11/24/2021, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant’s arguments, see P. 5-9, filed 11/24/2021, with respect to the rejection(s) of claim(s) 1-5 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fujinaka as modified by Han as discussed above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736